Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
27th day of April, 2017 (the “Second Amendment Execution Date”), by and between
BMR-3545-3575 JOHN HOPKINS LP, a Delaware limited partnership (“Landlord,” as
successor-in-interest to BMR-John Hopkins Court LLC), and ATYR PHARMA, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
December 22, 2011, as amended by that certain First Amendment to Lease dated as
of January 4, 2017 (the “First Amendment”) (collectively, and as the same may
have been further amended, amended and restated, supplemented or modified from
time to time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Existing Premises”) from Landlord at 3545-3575 John Hopkins Court in San Diego,
California (the “Building”);

B.WHEREAS, Tenant has exercised its Expansion Option and Landlord and Tenant
desire to enter into the Expansion Amendment to memorialize the terms and
conditions of Tenant’s lease of the Expansion Space (as such capitalized terms
are defined in Article 6 of the First Amendment); and

C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.Definitions.  For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2.Expansion Space.  Effective as of the Expansion Space Commencement Date (as
defined below), Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, that certain space containing approximately seven thousand four
hundred eleven (7,411) square feet of Rentable Area located on the first (1st)
floor of the Building (as more particularly described on Exhibit A attached
hereto, the “Expansion Space”). From and after the Expansion Space Commencement
Date, the term “Premises” as used in the Lease shall mean the Existing Premises
plus the Expansion Space.

BioMed Realty form dated 3/27/15

--------------------------------------------------------------------------------

2.1Expansion Space Term.  The Term with respect to the Expansion Space shall
commence on the date (the “Expansion Space Commencement Date”) that is the later
of (a) July 1, 2017 and (b) the day immediately following the day that Regulus
(as defined below) surrenders the Expansion Space to Landlord in accordance with
all of the terms, conditions and provisions of the Regulus Lease (as defined
below), and the Term with respect to the Expansion Space shall thereafter be
coterminous with the Term for the Existing Premises, such that the Term with
respect to the Existing Premises and the Expansion Space shall expire on the
Term Expiration Date (as defined in Article 2 of the First Amendment).  

2.2Regulus Lease.  Tenant acknowledges that the Expansion Space is currently
leased to Regulus Therapeutics Inc. (“Regulus”) pursuant to a lease by and
between Regulus and Landlord (the “Regulus Lease”), and that the Regulus Lease
is currently scheduled to expire on June 30, 2017 with respect to the Expansion
Space.  Tenant agrees that in the event Regulus fails to surrender the Expansion
Space to Landlord in accordance with the terms, conditions and provisions of the
Regulus Lease on or before June 30, 2017 for any reason, then (a) this Amendment
shall not be void or voidable, (b) Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom, and (c) Tenant shall not be responsible
for the payment of Base Rent or Tenant’s Share of Operating Expenses, in each
case with respect to the Expansion Space only, until the actual Expansion Space
Commencement Date occurs.

2.3Condition of Expansion Space.  Tenant acknowledges that (a) it is fully
familiar with the condition of the Expansion Space and, notwithstanding anything
to the contrary in the Lease, agrees to take the same in its condition “as is”
as of the Expansion Space Commencement Date, (b) neither Landlord nor any agent
of Landlord has made (and neither Landlord nor any agent of Landlord hereby
makes) any representation or warranty of any kind whatsoever, express or
implied, regarding the Expansion Space, including (without limitation) any
representation or warranty with respect to the condition of the Expansion Space
or with respect to the suitability of the Expansion Space for the conduct of
Tenant’s business and (c) Landlord shall have no obligation to alter, repair or
otherwise prepare the Expansion Space for Tenant’s occupancy or to pay for any
improvements to the Expansion Space.  The Expansion Space has not undergone
inspection by a Certified Access Specialist (as defined in California Civil Code
Section 55.52).  Tenant’s taking possession of the Expansion Space shall, except
as otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the Expansion Space were at such time in good, sanitary and satisfactory
condition and repair.

3.Base Rent.  Notwithstanding anything to the contrary in the Existing Lease,
commencing as of the Expansion Space Commencement Date and continuing throughout
the remainder of the Term, Base Rent for the Premises shall be as set forth in
the following table:



2

 

--------------------------------------------------------------------------------

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent

Annual Base Rent

Expansion Space Commencement Date –

May 15, 2018

24,494

$3.70 monthly

$90,627.80

$1,087,533.60

May 16, 2018 – May 15, 2019

24,494

$3.81 monthly

$93,322.14

$1,119,865.68

 

4.Tenant’s Pro Rata Share.  From and after the Expansion Space Commencement
Date, Tenant’s Pro Rata Share shall equal 33.93%.

 

5.Security Deposit.  On or before the Second Amendment Execution Date, Tenant
shall deposit with Landlord an amount equal to Twenty-Eight Thousand Two Hundred
Thirty-Five and 91/100 Dollars ($28,235.91) as an additional Security Deposit
under the Lease.  From and after the Second Amendment Execution Date, the
required Security Deposit under the Lease shall be an amount equal to
Seventy-Nine Thousand Four Hundred Eighty-Four and 91/100 Dollars ($79,484.91).

 

6.Non-Exclusive License to Use IT Space.  

6.1Landlord hereby grants to Tenant, and Tenant hereby accepts and assumes from
Landlord, a non-exclusive license (an “IT Space License”) to use the additional
space in the Common Area on the first (1st) floor of the Building in the
location depicted on Exhibit B attached hereto (the “IT Space”), solely for the
purposes of installing, operating, maintaining, replacing, altering and removing
information technology equipment, including but not limited to computer and
telecommunications equipment (collectively, “IT Equipment”), in conformity with
all Applicable Laws (the “IT Space Use”).  

6.2The IT Space License shall be non-exclusive.  Landlord reserves the right at
any time to grant an IT Space License of the IT Space to any other tenant that
leases space on the first (1st) floor of the Building (any such tenant, an
“Additional Tenant”).  In the event that Landlord grants an IT Space License to
any Additional Tenant, Tenant shall use commercially reasonable efforts to avoid
and remedy, and shall be solely responsible and liable for, any damage to or
interference with such Additional Tenant’s IT Equipment caused by or arising
from the actions of Tenant or any of its employees, contractors, subcontractors
or agents.  

6.3The term with respect to the IT Space License (the “IT Space License Term”)
shall commence on the Expansion Space Commencement Date and shall expire on the
Term Expiration Date (as defined in Article 2 of the First Amendment).  

3

 

--------------------------------------------------------------------------------

6.4During the IT Space License Term, the IT Space Use shall be a Permitted Use
under the Lease, provided that Tenant’s IT Space Use and surrender of the IT
Space shall be subject to all of the same rights of Landlord and duties,
obligations, covenants, conditions and liabilities of Tenant set forth in the
Lease with respect to Tenant’s use, occupancy and surrender of the Premises, and
any violation or breach by Tenant of such duties, obligations, covenants,
conditions and liabilities with respect to the IT Space shall be a Default under
the Lease to the same extent that a violation by Tenant of such duties,
obligations, covenants, conditions and liabilities with respect to the Premises
would be a Default under the Lease.  

6.5The IT Space License shall be appurtenant to the Lease and may not be
separately Transferred to any other person or entity without Landlord’s prior
written consent in its sole discretion, and any such purported separate Transfer
of the IT Space License shall be null and void.

6.6Tenant shall install or alter Tenant’s IT Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
in accordance with this Amendment and the applicable provisions of the Lease
regarding Alterations.  Tenant’s installation or alteration of Tenant’s IT
Equipment shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld.  Landlord may withhold approval if the
installation, operation or alteration of Tenant’s IT Equipment could reasonably
be expected to affect the structural integrity of the Building, the exterior of
the Building or any Building systems or transmit vibrations or noise or cause
other adverse effects to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion.  Either Landlord or Tenant may request, by delivery
of written notice thereof, the installation of additional HVAC equipment in
connection with Tenant’s IT Space Use, and upon delivery of such written notice,
Landlord shall cause such additional HVAC equipment to be installed at Tenant’s
sole cost and expense.  Landlord shall invoice Tenant for the cost of such work,
and Tenant shall pay such costs as Additional Rent within ten (10) days after
receipt of such invoice.  

6.7Upon the expiration or earlier termination of the IT Space License Term,
Tenant shall surrender the IT Space in the condition in which Tenant is required
to surrender the Premises under the Lease.  Without limiting the generality of
the foregoing, upon the expiration or earlier termination of the IT Space
License Term, Tenant shall remove its IT Equipment from the IT Space, unless
Landlord elects otherwise by delivery of written notice to Tenant, and Tenant
shall repair any damage to the IT Space caused by Tenant’s removal of the IT
Equipment from the IT Space.

6.8Tenant acknowledges and agrees that (a) Tenant has had sufficient opportunity
to inspect the IT Space and is fully familiar with the condition of the IT
Space, and, notwithstanding anything contained in the Lease to the contrary,
Tenant agrees to take the IT Space in its condition “as is” as of the first day
of the IT Space License Term, (b) Landlord has not made and does not make any
representation or warranty of any kind, express or implied, with respect to the
IT Space, including but not limited to any representation or warranty that the
IT Space is suitable for the IT Space Use, and (c) Landlord shall have no
obligation to alter, repair or otherwise prepare the IT Space for Tenant’s IT
Space Use or to pay for any improvements to or alterations of the IT Space.

4

 

--------------------------------------------------------------------------------

7.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Hughes Marino (“Tenant Broker”) and Jones Lang LaSalle (“Landlord Broker”), and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent, other
than Tenant Broker and Landlord Broker, employed or engaged by it or claiming to
have been employed or engaged by it.  Each of Tenant Broker and Landlord Broker
are entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commissions pursuant to separate
agreements.

 

8.No Default.  Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

9.Notices.  Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

aTyr Pharma, Inc.

3545 John Hopkins Court

San Diego, California 92121

Attn: Senior Vice President, Finance

 

10.Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

11.Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

12.Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.  All exhibits hereto are incorporated herein by reference.  Submission
of this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

5

 

--------------------------------------------------------------------------------

13.Authority.  Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.  Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment on behalf of Landlord have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.

14.Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-3545-3575 JOHN HOPKINS LP,

a Delaware limited partnership

 

By:/s/ Marie Lewis

Name:Marie Lewis

Title:Vice President, Legal

 

TENANT:

ATYR PHARMA, INC.,

a Delaware corporation

 

By:/s/ Nancy D. Krueger

Name:Nancy D. Krueger

Title:VP, Legal Affairs

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE

 

 

--------------------------------------------------------------------------------

EXHIBIT B

IT SPACE

 

 